                              United States District Court
                            Western District of North Carolina
                                   Charlotte Division

        Patti Loretta Cloninger,        )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             3:20-cv-00508-KDB
                                        )
                  vs.                   )
                                        )
   Commissioner of Social Security,     )
                                        )
              Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 31, 2021 Order.

                                               August 31, 2021




        Case 3:20-cv-00508-KDB Document 19 Filed 08/31/21 Page 1 of 1
